INITIAL APPEARANCE MINUTES:

Time set:                                             Date:                    9/18/2020
Start Time:    M.'0^ pM                               Presiding Judge:         Lawrence R. Leonard. USMJ
End Time:      7-^      pAI                           Courtroom Deputy: (_ f iY3QriCnr,K
                                                      Reporter:                FTR            r
Split Time    ( )                                     U.S. Attorney:
                                                      Defense Counsel:
                                                     ( )Retained( )Court appointed( )AFPD
                                                      Interpreter:
Case Number: 2:20cr59
USA V. Brian Taylor Sumner



     Deft. Present(x) custody( ) not in custody
     Initial Appearance (x)Indictment( )Probation Violation Petition( )Supervised Release Petition
     ( ) Criminal Information ( )Rule 5 arrest( )Rule 32 arrest( )Criminal Complaint
     Defendant consented to video proceedings. Order entered and filed
X    Deft, advised ofrights, charges and right to counsel
 K   Counsel desired( )Defendant to retain:
     Defendant's motion to substitute counsel
     Order to substitute counsel executed and filed in open court             ^ C
 X Financial Affidavit filed in open Court                                rPO C<yrnLC(T
X    Court( )Directed (       Denied appointment ofcounsel
                             ,AFPD present. FPD appointed in open court
     Court directed defendant to reimburse govt. at rate of $                    per month. Payments to begin and
     continue each month thereafter until paid in full.
     Defendant waived( ) Removal( )Preliminary hearing(In this District only)
     Defendant executed Waiver of Removal Hearing( )Waiver ofIdentity Hearing (In this District only)
     Waiver of Detention Hearing(In this District only)
     Commitment to Another District entered and filed in open court
     ( ) Preliminary( ) Removal Hearing set for                                        at               before
                                          U.S. Magistrate Judge in                                               .
     Preliminary Hearing               ( )Held( )Waived.( )Defendant stipulated to probable cause
     Court finds probable cause( )Defendant held for Grand Jury( )Defendant remanded to custody of
     U.S. Marshal for removal to charging district
     Government motion for Detention( )Government not seeking detention
     Government motion to withdraw motion for detention and set bond( )Granted                       ( )Denied
     Detention Hearing scheduled for                          at                     before                      .
     Detention Hearing( )Held( )Waived in
     Temporary Det^t)i:^
                 ;t^t^(Order entered and filed ( )Detention Ordered Pending Trial
     Bond set at $
     Special Conditions
                  tions of
                        of]Release:(See Page 2)
     Deft, remanded to custody of U. S. Marshal
     Warrant returned executed and filed in open <                          O'/n
     Defendant is directed to appear on                 )            at     Ci •0O "'ZoOf^ for
     (X)Arraignment( )SRVH ( )PVH(                   Bench
     Trial
     (X)Norfolk( )Newport News
                                                       STANDARD CONDITIONS OF RELEASE

 1)    Deft's. travel is restricted to the State of Virginia.
 2)    Deft is directed to refrain from excessive use of alcohol.
       Deft, is directed to refrain from any use or unlawful possession ofa narcotic drug and other controlled substances defined in 21 U.S.C. 802
       unless prescribed by a licensed medical practitioner.
 4)    Deft, is directed to surrender any passport to the Probation Office.
 3)    Deft, is prohibited from obtaining any passport
 6)    Defendant shall report as soon as possible, to the probation officer or supervising officer any contact with any law enforcement personnel,
       including, but not limited to, any arrest, questioning, or traffic stop.
 7)    Defendant is prohibited from possessing a firearm, destructive device, or other dangerous weapon.
 8)    Defendant shall submit to method oftesting required by the probation officer or the supervising officer for determining whether the defendant
       is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
       remote alcohol testing system, and or any form of prohibited substance screening or testing.
9)     Defendant shall participate in a program ofinpatient or outpatient substance abuse therapy and counseling if deemed advisable by the
       probation officer or supervising officer.
✓10)   Report to the U.S. Probation Office.

                                                       SPECIAL CONDITIONS OF RELEASE


 v/(Travel is restricted to:.
       ) with travel between the two for purposes ofcourt appearances and meetings with counsel by the most direct route.

  )     Deft, is directed to maintain residence at.:

   )                                                                   is directed to serve as third-party custodian.

   ) Deft, is directed to seek and maintain verifiable employment as directed by the Probation Office.

   ) Deft, is directed to undergo substance abuse testing/treatment at the expense ofthe defendant as directed by the U.S. Probation Office.

   ) Deft, is directed to submit to electronic monitoring( )with( )without OPS { )with( )without time outs as directed by the U.S.
     Probation Office, at the expense ofthe defendant.

       Deft, is directed to avoid all contact with alleged victims/potential witnesses or co-conspirators

                                                                                          ^(l/^Co-defendants charged in the Indictment
       Deft, is prohibited from committing any offense in violation offederal, state or local law

       Deft. Is directed to cooperate with their Court-appointed counsel in the preparation oftheir defense.

       Deft, is directed to provide any requested financial information as directed by the Probation Office.

       Deft, is prohibited from opening any new lines ofcredit or bank accounts without permission of the U.S. Probation Office.

        Defendant shall notify current or future employers ofcharged offense.

        Defendant shall not engage in employment in which the defendant has access to credit information or credit accounts ofothers.

        Defendant shall not have any contact with children under the age of 18 years old unless in the presence ofan informed adult.

       Defendant shall not have possess or access any computer or internet, bulletin board, or chat room.

       Defendant shall comply with a specified curfew from ______ to                 or as specified by the U.S. Probation Office.
       The defendant shall submit to mental health evaluation and treatment as directed by the U.S. Probation Office.
